Citation Nr: 0822889	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  07-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as secondary to 
service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity as secondary to 
service-connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to 
service-connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as secondary to 
service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal statement received in December 
2006, the veteran requested a hearing before the Board via 
video-conference.  In October 2007, the veteran was notified 
that his requested hearing had been scheduled for November 
19, 2007.

On November 13, 2007, the Board received a letter from the 
veteran indicating that he was unable to appear for his 
scheduled video-conference hearing due to the fact he was in 
a wheelchair and had transportation problems.  At that time, 
he requested that his hearing be rescheduled.  

The Board has found that the veteran has shown good cause for 
failing to appear for the November 2007 hearing.  See 38 
C.F.R. §§ 20.702(c)(d); 20.1304(b).  Therefore, the motion to 
reschedule the veteran for a video-conference hearing was 
granted on May 28, 2008.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video-
conference hearing before the Board.  
Notice should be sent to the veteran and 
his representative in accordance with 
applicable regulations.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
